Exhibit 10.2

Third Amendment To Confidential Consulting Agreement

This Third Amendment (“Amendment”), having an effective date of November 14,
2007 (“Amendment Effective Date”), is made to the agreement by and between TiVo
Inc. (“TiVo”) and Financial Leadership Group, LLC (“FLG”) dated July 9, 2007
(the “Agreement”).

WHEREAS, TiVo and FLG wish to extend the term of the Agreement;

NOW THEREFORE, the parties hereby agree that the Agreement is hereby further
amended and supplemented as follows:

 

  1. All capitalized terms used but not otherwise defined herein shall have the
meaning specified in the Agreement.

 

  2. The term of the Agreement is hereby extended until April 30, 2008, and
shall automatically renew in 30 day increments unless either party provides 30
days written notice of its intent to terminate the Agreement.

 

  3. The terms of this Amendment supercede and replace any conflicting terms
contained in the Agreement, provided, however, that except as expressly set
forth herein, nothing contained in this Amendment shall amend, change, modify,
or alter any other provision in the Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives to be effective as of the
date first written above.

 

Financial Leadership Group     TiVo Inc. By:   /s/ Jeffrey S. Kuhn     By:   /s/
Nancy Kato Name:   Jeffrey S. Kuhn     Name:   Nancy Kato Its:   Managing
Partner     Its:   Senior Vice President

 

November 26, 2001   - 1 -   MPZ